 PROB 12C                                                                             Report Date: October 9, 2019
(6/16)

                                         United States District Court                                  FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                              Oct 09, 2019
                                         Eastern District of Washington                           SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Christopher Michael Crump                Case Number: 0980 4:18CR06021-EFS-1
 Address of Offender:                       Walla Walla, Washington 99362
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: March 4, 2019
 Original Offense:        Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922(g)(1)
 Original Sentence:       Prison - 18 months; TSR - 36      Type of Supervision: Supervised Release
                          months
 Asst. U.S. Attorney:     Ben Seal                          Date Supervision Commenced: July 8, 2019
 Defense Attorney:        Paul Shelton                      Date Supervision Expires: Just 7, 2022


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 08/22/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            7           Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Mr. Crump is considered to be in violation of his conditions of
                        supervised release by being charged with obstructing a law enforcement officer and use of
                        drug paraphernalia on September 5, 2019, by the Walla Walla Police Department.

                        Mr. Crump’s conditions of supervised release were reviewed with him on July 16, 2019. He
                        signed his conditions acknowledging an understanding of his conditions to include
                        mandatory condition number 1, as noted above.

                        Police reports have been requested for case number 9Z0905281. Contact with Walla Walla
                        Police Department indicates Mr. Crump was arrested on September 5, 2019. During the
                        arrest, Mr. Crump attempted to evade the officers who had to use a taser to detain him. Drug
                        paraphernalia was found on Mr. Crump during a search incident to arrest.
            8           Standard Condition # 9: If you are arrested or questioned by a law enforcement officer, you
                        must notify the probation officer within 72 hours.
Prob12C
Re: Crump, Christopher Michael
October 9, 2019
Page 2

                      Supporting Evidence: Mr. Crump is considered to be in violation of his conditions of
                      supervised release by failing to report law enforcement contact to his supervising officer
                      within 72 hours of the contact on August 19, 2019.

                      Mr. Crump’s conditions of supervised release were reviewed with him on July 16, 2019. He
                      signed his conditions acknowledging an understanding of his conditions to include standard
                      condition number 9, as noted above.

                      Mr. Crump was charged with driving with a suspended license 3rd on August 19, 2019. Mr.
                      Crump failed to report this contact to his supervising officer within 72 hours of the contact
                      with law enforcement.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this
petition in future proceedings with the violation(s) previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     10/9/2019
                                                                            s/Daniel M. Manning
                                                                            Daniel M. Manning
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ X]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Signature of Judicial Officer

                                                                               10/9/2019
                                                                            Date
